DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0267334 ("Bowers").
Regarding claim 1, Bowers discloses an optical package assembly, comprising: 
a substrate (11, Fig. 1), a light sensor chip (12, Fig. 2, paragraph [0027] states 12 can be a sensor device, such as image sensor, which inherently senses light, or other optical device), and a protection portion (36, Fig. 1, paragraph [0032]), wherein the protection portion (36, Fig. 1) and the light sensor chip (12, Fig. 1) both are fixed to the substrate (Fig. 1, paragraphs [0031]-[0032]), 

the protection portion (36, Fig. 1) comprises a light entering region (Fig. 1, for example signal 120 and 121 can be light/optical signals entering into 36, Fig. 1).
Regarding claim 2, Bowers discloses the optical package assembly according to claim 1, wherein the plane on which the light sensor chip (12, Fig. 1) is located is perpendicular (paragraph [0026]) to the plane of the substrate (11, Fig. 1).
Regarding claim 3, Bowers discloses the optical package assembly according to claim 1, wherein the substrate (11, Fig. 1) is a circuit board (PCB, paragraph [0028]), the light sensor chip (12, Fig. 1) comprises a pin (32, Fig. 1), the pin (32, Fig. 1) is welded to a pad (21, Fig. 1) of the substrate (11, Fig. 1) by using solder (33, Fig. 1, paragraph [0031]), and the pin (32, Fig. 1) is electrically connected to the substrate (11, Fig. 1, paragraph [0031]).
Regarding claim 4, Bowers discloses the optical package assembly according to claim 3, wherein the pin (32, Fig. 1) is a bump (paragraph [0031]) protruding from a surface on one side of the light sensor chip (12, Fig. 1, paragraph [0031]).
Regarding claim 5, Bowers discloses the optical package assembly according to claim 1, wherein the protection portion (36, Fig. 1) is a sealing compound portion (paragraph [0032]), the sealing compound portion is transparent glue (epoxy is well known to be a transparent glue), the sealing compound portion (36, Fig. 1) comprises the light entering region (light signals can enter from the side 120, or top 121, Fig. 1), and the light entering region (side or top, Fig. 1) is disposed opposite to a light sensing region of the light sensor chip (12, Fig. 1).
Regarding claim 7, Bowers discloses the optical package assembly according to claim 1, wherein the protection portion (36, Fig. 1) is a package cover (cap, lid, or other cover structure, paragraph [0032]), the package cover has an inner cavity (cap, lid, or other cover structure, paragraph [0032], inherently form an inner cavity), the light sensor chip (12, Fig. 1) is disposed in the inner cavity (Fig. 1), the package cover comprises the light entering region (region where signal 120 enters, Fig. 1), and the light entering region is disposed opposite (Fig. 1) to a light sensing region of the light sensor chip (12, Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bowsers in view of U.S. Patent Publication No. 2019/0113695 ("Heroux").
Regarding claim 6, Bowers discloses the optical package assembly according to claim 1, and Bowsers further discloses that the protection portion (36, Fig. 1) is a sealing compound portion (paragraph [0032]), the sealing compound portion is transparent glue (epoxy is well known to be a transparent glue), the sealing compound portion (36, Fig. 1) comprises the light entering region (light signals can enter from the side 120, or top 121, Fig. 1), and the light entering region (side or top, Fig. 1) is disposed opposite to a light sensing region of the light sensor chip (12, Fig. 1).

However, Heroux discloses a first reflector (16, Fig. 2) is disposed in the sealing compound portion (15, Fig. 2), and the first reflector (16, Fig. 2) is used to receive ambient light that enters the light entering region (V1, Fig. 2), and reflect the ambient light to the light sensing region (10, Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a first reflector inside the protection portion as disclosed by Heroux in the device of Bowsers in order to reflect/redirect light entering from the upward direction toward the sensor.    
Regarding claim 8, Bowers discloses the optical package assembly according to claim 1, and Bowsers further discloses that the protection portion (36, Fig. 1) is a package cover (cap, lid, or other cover structure, paragraph [0032]), the package cover has an inner cavity (cap, lid, or other cover structure, paragraph [0032], inherently form an inner cavity), the light sensor chip (12, Fig. 1) is disposed in the inner cavity (Fig. 1), the package cover comprises the light entering region (region where signal 120 enters, Fig. 1), and the light entering region is disposed opposite (Fig. 1) to a light sensing region of the light sensor chip (12, Fig. 1). 
Bowsers does not disclose a second reflector is disposed in the inner cavity, and the second reflector is used to receive ambient light that enters the light entering region, and reflect the ambient light to the light sensing region.
However, Heroux discloses a second reflector (16, Fig. 2) is used to receive ambient light that enters the light entering region (V1, Fig. 2), and reflect the ambient light to the light 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a second reflector as disclosed by Heroux in the device of Bowsers in order to reflect/redirect light entering from the upward direction toward the sensor.
Claims 9-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bowsers in view of U.S. Patent No. 10,555,436 ("Apple ‘436"). 
Regarding claim 9, Bowsers discloses a mobile terminal, comprising: 
An optical package assembly comprising: a substrate (11, Fig. 1), a light sensor chip (12, Fig. 2, paragraph [0027] states 12 can be a sensor device, such as image sensor or optical device, that inherently sense light), and a protection portion (36, Fig. 1, paragraph [0032]), wherein the protection portion (36, Fig. 1) and the light sensor chip (12, Fig. 1) both are fixed to the substrate (Fig. 1, paragraphs [0031]-[0032]), 
the light sensor chip (12, Fig. 1) is packaged in the protection portion (36, Fig. 1), a plane on which the light sensor chip (12, Fig. 1) is located intersects with a plane of the substrate (11, Fig. 1, and paragraph [0026]), and 
the protection portion (36, Fig. 1) comprises a light entering region (Fig. 1, for example signal 120 and 121 can be light/optical signals entering into 36, Fig. 1).
Bowsers does not disclose a display module, a housing with a frame, wherein the display module comprises a display screen and a transparent cover plate covering the display screen, the transparent cover plate is fixed to the frame in a bonding manner; the optical package assembly is disposed in accommodation space formed by the transparent cover plate and the 
However, Apple ‘436 discloses a display module (14, Fig. 2), a housing with a frame (housing 12, Fig. 2, forms the frame), and an optical package assembly (34, Fig. 2), 
wherein the display module (14, Fig. 2) comprises a display screen (22, Fig. 2) and a transparent cover plate (20, Fig. 2) covering the display screen (Fig. 2), the transparent cover plate (20, Fig. 2) is fixed to the frame (12, Fig. 2) in a bonding manner (Fig. 2, col. 8, lines 52-53), 
the optical package assembly (34, Fig. 2) is disposed in accommodation space formed by the transparent cover plate (20, Fig. 2) and the housing (12, Fig. 2) and is located between the frame (rear wall of 12, Fig. 2, aligned with window 30, Fig. 2) and the display screen (22, Fig. 2), and a light sensing region (region facing window 30, Fig. 2) of the light sensor chip (34, Fig. 2) faces to the frame (housing 12 includes window 30, Fig. 2, col. 4, lines 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the optical package disclosed by Bowsers inside a display module as disclosed by Apple ‘436 in order to sense ambient light and adjust display brightness, or determine whether or not an object is in the vicinity of the device. 
Regarding claim 10, Bowsers in view of Apple ‘436 discloses the mobile terminal according to claim 9, and Bowsers further discloses the plane on which the light sensor chip (12, Fig. 1) is located is perpendicular (paragraph [0026]) to the plane of the substrate (11, Fig. 1).
Regarding claim 11, Bowsers in view of Apple ‘436 discloses the mobile terminal according to claim 9, and Bowsers further discloses that the substrate (11, Fig. 1) is a circuit board (PCB, paragraph [0028]), the light sensor chip (12, Fig. 1) comprises a pin (32, Fig. 1), the 
Regarding claim 12, Bowsers in view of Apple ‘436 discloses the mobile terminal according to claim 11, and Bowsers further discloses that the pin (32, Fig. 1) is a bump (paragraph [0031]) protruding from a surface on one side of the light sensor chip (12, Fig. 1, paragraph [0031]).
Regarding claim 13, Bowsers in view of Apple ‘436 discloses the mobile terminal according to claim 9, and Bowsers further discloses that the protection portion (36, Fig. 1) is a sealing compound portion (paragraph [0032]), the sealing compound portion is transparent glue (epoxy is well known to be a transparent glue), the sealing compound portion (36, Fig. 1) comprises the light entering region (light signals can enter from the side 120, or top 121, Fig. 1), and the light entering region (side 120 or top 121, Fig. 1) is disposed opposite to a light sensing region of the light sensor chip (12, Fig. 1).
Regarding claim 15, Bowsers in view of Apple ‘436 discloses the mobile terminal according to claim 9, and Bowsers further discloses that the protection portion (36, Fig. 1) is a package cover (cap, lid, or other cover structure, paragraph [0032]), the package cover has an inner cavity (cap, lid, or other cover structure, paragraph [0032], inherently form an inner cavity), the light sensor chip (12, Fig. 1) is disposed in the inner cavity (Fig. 1), the package cover comprises the light entering region (region where signal 120 enters, Fig. 1), and the light entering region is disposed opposite (Fig. 1) to a light sensing region of the light sensor chip (12, Fig. 1).
Regarding claim 17, Bowsers in view of Apple ‘436 discloses the mobile terminal according to claim 9, and Apple ‘436 further discloses that the mobile terminal is a smartphone, a tablet computer, or a wearable device.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the optical package disclosed by Bowsers in a smartphone, a tablet computer, or a wearable device as disclosed by Apple ‘436 in order to sense ambient light and adjust display brightness, or determine whether or not an object is in the vicinity of the device.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bowsers in view of Apple ‘436 further in view of Heroux.
Regarding claim 14, Bowsers in view of Apple ‘436 discloses the mobile terminal according to claim 9, and Bowsers further discloses that the protection portion (36, Fig. 1) is a sealing compound portion (paragraph [0032]), the sealing compound portion is transparent glue (epoxy is well known to be a transparent glue), the sealing compound portion (36, Fig. 1) comprises the light entering region (light signals can enter from the side 120, or top 121, Fig. 1), and the light entering region (side or top, Fig. 1) is disposed opposite to a light sensing region of the light sensor chip (12, Fig. 1).
Bowsers in view of Apple ‘436 does not disclose a first reflector is disposed in the sealing compound portion, and the first reflector is used to receive ambient light that enters the light entering region, and reflect the ambient light to the light sensing region.
However, Heroux discloses a first reflector (16, Fig. 2) is disposed in the sealing compound portion (15, Fig. 2), and the first reflector (16, Fig. 2) is used to receive ambient light 
It would have been obvious to one of ordinary skill in the art before the effective filing date to add a first reflector inside the protection portion as disclosed by Heroux in the device of Bowsers in view of Apple ‘436 in order to reflect/redirect light entering from the upward direction toward the sensor.    
Regarding claim 16, Bowsers in view of Apple ‘436 discloses the mobile terminal according to claim 9, and Bowsers further discloses that the protection portion (36, Fig. 1) is a package cover (cap, lid, or other cover structure, paragraph [0032]), the package cover has an inner cavity (cap, lid, or other cover structure, paragraph [0032], inherently form an inner cavity), the light sensor chip (12, Fig. 1) is disposed in the inner cavity (Fig. 1), the package cover comprises the light entering region (region where signal 120 enters, Fig. 1), and the light entering region is disposed opposite (Fig. 1) to a light sensing region of the light sensor chip (12, Fig. 1). 
Bowsers in view of Apple ‘436 does not disclose a second reflector is disposed in the inner cavity, and the second reflector is used to receive ambient light that enters the light entering region, and reflect the ambient light to the light sensing region.
However, Heroux discloses a second reflector (16, Fig. 2) is used to receive ambient light that enters the light entering region (V1, Fig. 2), and reflect the ambient light to the light sensing region (10, Fig. 2).  In combination, the second reflector is therefore disposed in the inner cavity.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/MONICA T TABA/Examiner, Art Unit 2878   




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878